Citation Nr: 1003150	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  97-31 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a lumbar spine 
disability, to include degenerative disc disease.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for a bowel disorder, 
to include as secondary to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from December 1961 to March 1967.  He had subsequent 
periods of service in the Tennessee Army National Guard, and 
he was mobilized from September 1990 to June 1991 to serve in 
the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1997 and February 2004 rating 
actions.  

The Veteran presented testimony at a hearing at the RO in 
Nashville, Tennessee in October 1997.  A transcript of the 
hearing is associated with the claims file.

This appeal was previously before the Board in April 2006, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review. 

In accordance with the April 2006 Board remand, the Veteran 
was issued a statement of the case with respect to his claim 
of entitlement to service connection for PTSD.  However, the 
record reflects that the Veteran did not subsequently file a 
Substantive Appeal (VA Form 9 or other correspondence 
containing the necessary information).  Thus, there has been 
no appeal perfected as to the PTSD claim.  In the absence of 
a timely perfected appeal, the Board has no jurisdiction to 
address that claim. 38 C.F.R. §§ 20.200, 20.202, 20.302.
The issue of service connection for a bowel disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's currently-shown bilateral hearing loss is 
related to service.

2.  The Veteran's currently-shown lumbar spine disability is 
related to service.

3.  The Veteran does not have a current chronic left foot 
disorder associated with his active military service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  A lumbar spine disability was incurred in service.  38 
U.S.C.A.  §§ 1101, 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  Service connection for a left foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

In the instant case, the RO's letters, rating actions, 
statements of the case and supplemental statements of the 
case advised the Veteran of the information and evidence 
necessary to substantiate his claim, including what 
information and evidence he was expected to provide and what 
information and evidence VA would obtain.  Thus, while not 
provided in a single pre-adjudication document, the prejudice 
this manner of providing notice would have created has been 
overcome, and the Board finds that the content requirements 
of the notice VA is to provide as set forth above have been 
satisfied.  

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
Veteran's claim of entitlement to service connection for a 
left foot disorder.  As such, no rating or effective date 
will be assigned. 

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded pertinent VA examinations.  
Further, all relevant treatment records adequately identified 
by the Veteran have been obtained and associated with the 
claims file.  Neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board notes 
that, despite extensive efforts by the RO, as outlined in a 
September 1998 Report of Contact, not all of the treatment 
records from the Veteran's Army National Guard service have 
been located.  Thus, in reaching the following decision, the 
Board acknowledges the heightened obligation to provide an 
explanation of the reasons and bases for its findings and to 
consider the benefit of the doubt rule under 38 U.S.C.A. 
§ 5107(b).  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).

II.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease, such as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent 
within one year of the Veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110.  The Court has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Bilateral Hearing Loss

The Veteran asserts that his current bilateral hearing loss 
is attributable to his active military service.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Physical examinations conducted during the Veteran's period 
of active military service from December 1961 to March 1967 
reflect hearing with normal limits.  However, audiological 
testing performed in October 1990, one month into the 
Veteran's second period of active duty service, revealed pure 
tone thresholds of 10, 30, 45, and 45 decibels in the 
Veteran's right ear and 15, 35, 60, and 50 decibels in his 
left ear at 1,000, 2000, 3000, and 4,000 Hertz, respectively, 
representing hearing loss for VA purposes bilaterally. 

The report of an April 1991 audiogram reflects increased 
hearing loss, and that the Veteran had been issued a hearing 
loss profile.  This report also indicates that the Veteran 
was "routinely exposed to hazardous noise."

The Veteran underwent a VA audiological examination in August 
2009.  At that time, the Veteran reported a history of 
military noise exposure, such as tank and other loud vehicle 
noise, as well as recreational noise exposure, such as 
hunting without hearing protection.  He denied any 
occupational noise exposure.  Testing revealed pure tone 
thresholds of 40, 55, 60, and 65 decibels in the Veteran's 
right ear and 50, 60, 60, and 60 decibels in his left ear at 
1,000, 2000, 3000, and 4,000 Hertz, respectively.  The 
diagnosis was mild sloping to severe sensorineural hearing 
loss in the right ear and moderate sloping to moderately-
severe sensorineural hearing loss in the left ear.  The 
examiner opined that, based on review of the claims file, the 
Veteran's hearing loss was likely the result of military 
noise exposure.

Based on the foregoing evidence, and resolving all reasonable 
doubt in favor of the Veteran, the Board finds that service 
connection for bilateral hearing loss is warranted.  




B.  Lumbar Spine Disability

The Veteran asserts that his currently-shown lumbar spine 
disability stems from his active military service.  
Specifically, in a July 1997 statement, the Veteran reported 
that he injured his back in March 1991 while carrying heavy 
equipment, and that he has had back problems since that time.

Although the service treatment records do not document any 
specific back injury, they do reflect multiple complaints of 
back pain (see April 1991 sick slip and chronological report 
of medical care).  Additionally, at his May 1991 discharge 
examination, the Veteran reported back pain which "occurred 
a lot while in Saudi Arabia."  Clinical evaluation of the 
spine revealed normal findings at that time.  

Subsequent Army National Guard records reflect continued 
complaints of low back pain, with VA treatment records, dated 
in 1996, revealing findings of degenerative joint disease and 
degenerative disc disease of the lumbar spine.  

The Veteran underwent a VA spine examination in September 
2009.  He reported an onset of back symptoms in 1991, and the 
examiner noted the contemporaneous service treatment records 
reflecting complaints of back pain.  Upon physical and 
X-ray evaluation, a diagnosis of degenerative disc disease of 
the lumbar spine was provided.  The examiner opined that, 
based on the Veteran's in-service complaints of back pain and 
a diagnosis of degenerative disc disease within four years of 
discharge from active military service, it was at least as 
likely as not that the Veteran's degenerative disc disease 
was related to his military service.

In view of the multiple documented complaints of low back 
pain during active military service, the Veteran's 
statements, which credibly relate the onset of back problems 
to his active military service, and a specific medical 
opinion that the Veteran's currently-shown lumbar spine 
disability is related to service, the Board finds that 
service connection for a lumbar spine disability is 
warranted.   



C.  Left Foot Disability

Initially, the Board notes that the Veteran is currently-
service connected for bilateral  onychomycosis (fungal 
toenail infections).  Therefore, to the extent the evidence 
reflects foot complaints pertaining to this condition, it 
will not be addressed in the following analysis.

Records of treatment during the Veteran's period of active 
duty service from December 1961 to March 1967 reveal a 
complaint of a sore on the fourth digit of the Veteran's left 
foot in March 1962, which was treated with ointment.  
Subsequent records are silent for complaints or findings 
regarding the Veteran's left foot, with the March 1967 
discharge examination showing normal clinical evaluation of 
the feet.  

A January 1988 private medical report reflects a finding of 
an IPK (deep callus) on the bottom of the left foot secondary 
to a plantar flexed 3rd metatarsal.  Additionally, treatment 
records from the Veteran's second period of active duty 
service include a March 1991 podiatry clinic report which 
notes an IPK on the left 4th metatarsal.  This condition 
apparently resolved, as evidenced by the May 1991 discharge 
examination, which shows that the only foot problems reported 
by the Veteran at that time were relative to his toenail 
fungus, and clinical evaluation of the feet revealed normal 
findings.  The only subsequent complaint or finding 
concerning the Veteran's left foot during his second period 
of active duty is a June 1991 treatment record, which 
reflects an insect bite and blister on the left 3rd toe.

VA treatment records include a July 1996 finding of a left 
foot callus and corns and an undated finding of chronic 
callus formation on the left 3rd metatarsal.  They also show 
that the Veteran underwent left foot surgery in July 1996 to 
correct his plantar flexed 3rd metatarsal and to partially 
remove a bony lesion on the 4th and 5th metatarsals.  None of 
these records indicate a link between these conditions and 
the Veteran's active military service, including the March 
1962 complaint of a sore on his foot and the March 1991 
finding of an IPK.  Further, X-rays of the left foot in 
November 1998 reflect normal findings.  

In accordance with the Board's April 2004 remand, the Veteran 
underwent a pertinent VA examination in August 2009.  The 
report of that examination reflects thorough review of the 
medical history.  Upon clinical and X-ray examination, the 
diagnosis was metatarsalgia (left foot pain).  The Board 
notes that the examiner did not opine as to the cause of this 
condition, as requested in the April 2004 Board remand, 
however, since pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted, 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), such an 
opinion is not necessary.

Here, the Board finds that service connection for a left foot 
disorder is not warranted.  Although the service treatment 
records reflect left foot complaints, they are silent for a 
finding of any chronic left foot disorder.  While post-
service records reflect findings of various left foot 
conditions, including chronic callus formation, none of the 
conditions were attributed to the Veteran's active military 
duty, or the findings therein.  Further, the August 2009 VA 
examination, which represents the most recent medical 
findings of the Veteran's left foot, reflects no clinical 
pathology.  Under these circumstances, there is no basis to 
award service connection.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a lumbar spine disability is granted.

Service connection for a left foot disorder is denied.


REMAND

When this case was last before the Board, it was remanded for 
a VA examiner to determine whether a formal diagnosis of 
Irritable Bowel Syndrome (IBS) was appropriate given the 
nature and extent of the bowel-related complaints of record.  
In a September 2009 report, a VA examiner opined that it was 
unlikely that the Veteran had IBS.  Importantly, however, the 
examiner noted a 2007 diagnosis of the condition.  Indeed, a 
December 2007 VA treatment record, which was apparently 
submitted by the Veteran in September 2008, reflects IBS.  It 
is unclear from this record alone, however, what elicited 
this diagnosis.  The claims file currently contains VA 
treatment records through April 2006.  As mentioned, the 
Veteran has also submitted various VA treatment records, 
dated from November 2006 to July 2008, however, these do not 
likely represent a complete set of records for that time 
period.  As such, the RO should obtain a complete set of 
updated VA treatment records, which might shed light on the 
circumstances surrounding the Veteran's 2007 diagnosis of 
IBS.

Accordingly, the case is REMANDED for the following action:

1.	Obtain records of the Veteran's bowel-
related treatment at the Murfreesboro 
and Nashville, Tennessee VA facilities 
since April 2006.  All attempts to 
obtain these records should be fully 
documented.

2.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


